DETAILED ACTION
This action is in response to Application No. 17/205,119 originally filed 03/18/2021. The amendment presented on 04/22/2022 which provides amendments to claims 1, 5, 6, 8, and 19 is hereby acknowledged. Currently Claims 1-3 and 5-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/2022, with respect to Claims 1-3 and 5-20 have been fully considered and are persuasive.  The Finality of 02/22/2022 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
	Further depending claims 2-3 and 5-20 are allowed based on their dependence from an allowable base claim.
The following is an examiner’s statement of reasons for allowance:
	The most relevant prior art of record, namely, Koh et al. U.S. Patent Application Publication No. 2017/0221443 A1 and Chang U.S. Patent Application Publication No. 2015/0001540 A1, does not appear to fairly suggest either alone or in combination the now recited features, as a whole, in the independent claim of “a dummy data unit connected to one end portion of a data line, wherein the dummy data unit supplies a dummy data signal to the data line, and the data line is connected to a pixel; a sensing unit connected to an opposing end portion of the data line, wherein the sensing unit senses a load of the data line based on the dummy data signal supplied thereto through the data line; a timing controller which controls a supply timing of a data signal to be supplied to the data line, based on the load of the data line, a connection line electrically connecting the dummy data unit and the data line to each other; and a switching element connected between the connection line and the dummy data unit.” It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626